Citation Nr: 0828602	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-32 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
January 1952 and from February 1952 to February 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD with an initial disability rating of 0 
percent, effective from April 4, 1995 to September 24, 2003; 
and 30 percent from September 25, 2003.  Later, in a October 
2006 Statement of the Case, the RO awarded an initial 
disability rating of 30 percent, effective from April 4, 
1995.  The veteran disagrees with the evaluation assigned.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2008.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends his service-connected post-traumatic 
stress disorder (PTSD) has worsened in severity and warrants 
an increased rating.  At a June 2008 hearing, the veteran 
specifically asserted that the PTSD caused a decrease in his 
interest levels and an increase in problems with 
concentration, temper, anger, and nightmare activity.  The 
veteran also stated that his ability to work has become 
significantly impaired due to his PTSD.  The veteran 
indicated that since his last VA examination in December 
2006, his psychotropic medication regimen changed and he 
currently is in ongoing psychotherapy.  In light of the 
veteran's specific contentions regarding a relatively recent 
increase in the severity of his PTSD symptomatology, and the 
length of time since the last VA examination, a new 
examination is in order. 

Prior to any examination, copies of all outstanding records 
of pertinent medical treatment should be obtained and added 
to the claims file.  VA outpatient treatment records in the 
file are recent only as of August 2004.  At his hearing, the 
veteran indicated that there are more recent pertinent VA 
medical treatment records outstanding.  The Board notes that 
all VA medical treatment records of the veteran are to be 
considered part of the record on appeal since they are within 
VA's constructive possession.  These records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2007).  

While the Board regrets the additional delay, this case 
warrants a remand for additional evidentiary development and 
a current clinical evaluation of the veteran's service-
connected PTSD. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
August 2004.  Records from Dr. G. and Dr. 
A. of the Philadelphia, Pennsylvania VAMC 
are of particular interest.  After 
securing the necessary release, the RO 
should obtain these records.  

After he has signed the appropriate 
releases, an attempt should be made to 
obtain any identified records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
that regard, in order that they are 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current level of severity of impairment 
caused by PTSD.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD results 
in social and occupational impairment.  
The multi-axial assessment should also 
include a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.

To the extent that any unrelated mental 
disabilities are present, the examiner 
should attempt to differentiate 
symptomatology attributable to those 
disabilities from that attributable to 
his service-connected PTSD.  Any opinion 
expressed must be accompanied by a 
complete rationale.   

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  The RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative the requisite opportunity 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	Dennis F. Chiappetta
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


